BY THE COURT. I will not determine this point, so as to preclude further investigation, if it shall arise in a question directly. I will not refuse to admit the witness, if it is pressed. But there is other testimony, perhaps sufficient. I incline strongly to the opinion of the counsel for the owner. The necessary, but casual successor to the late master, is only accountable for his own transactions. Bills of lading signed by his-predecessor, do not bind him, though he may be responsible for the goods, if on board, in-their condition at the time he succeeds to the command. He must sue in the admiralty as-mate; and his wages, as such only, are reeov- ! erable here. [The Favourite,] 2 Rob. Adm. Cas. 186, (Philadelphia Ed.) [2 C. Rob. Adm. 232.] His claim for services, as temporary master, either demanded as additional wages, or as a quantum meruit, must be agitated elsewhere.
Other testimony was produced, a compromise took place, and the point subsided.